*547Orders of disposition, Family Court, New York County (Jody Adams, J.), entered on or about March 12, 2008, which, inter alia, upon a finding of permanent neglect, terminated respondent mother’s parental rights to the subject children, and committed custody and guardianship of the children to the Commissioner of Social Services and petitioner agency for the purpose of adoption, unanimously affirmed, without costs.
The court properly concluded that it was in the children’s best interests to terminate respondent’s parental rights, and that a suspended judgment was not warranted. Although respondent made some progress prior to the dispositional hearing, by completing parenting skills and domestic violence classes, such progress was insufficient to warrant the further prolonging of the children’s unsettled situation (see Matter of Maryline A., 22 AD3d 227, 228 [2005]). Demonstrating a lack of understanding to the needs of the children, respondent continued to live in an abusive relationship with the children’s biological father (see Matter of Louise D., 227 AD2d 177 [1996]), and has shown no ability to plan for the needs of the children, remaining without a suitable home for many years. Respondent has also unilaterally ceased her mental health therapy and medication, has failed to submit to a psychological evaluation, and visits the children only sporadically.
Furthermore, the record demonstrates that Quintín O. has lived with his maternal great aunt for most of his life, while Chandel B., has lived in this same stable environment for his entire life, both in excess of five years. The good relationship between the maternal great aunt and the children was attested to by the agency and respondent alike (see Matter of Milan N., 45 AD3d 358 [2007], lv denied 10 NY3d 703 [2008]; Matter of Arriola Nicole S., 45 AD3d 407 [2007]). Concur—Friedman, J.E, Sweeny, Catterson, Renwick and Freedman, JJ.